NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted March 30, 2011*
                                      Decided March 31,  2011

                                              Before

                                WILLIAM J. BAUER, Circuit Judge

                                RICHARD A. POSNER Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1567

PHAROAH V. MORRIS,                                  Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin.

        v.                                          No. 05‐C‐458

THOMAS CORE, et al.,                                William C. Griesbach,
    Defendants‐Appellees.                           Judge.

                                             O R D E R

        Pharoah Morris, a state prisoner in Wisconsin, filed a civil rights suit under 42 U.S.C
§ 1983, alleging that employees of the Wisconsin Department of Corrections violated his
constitutional rights. In an earlier appeal, we ordered a trial on two counts: the conditions‐
of‐confinement claim and the failure‐to‐protect claim. On remand, when the district court
held the final pretrial conference, Morris orally moved for appointment of substitute
counsel, for a continuance, and to strike certain depositions. The district court denied these
motions and conducted a three‐day trial. The jury found for the defendants on all counts. 


        *
        After examining the appellant’s brief and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
FED. R. APP. P. 34(a)(2)(C). Also, we have modified the caption to reflect the defendants‐
appellees who remain in the case. 
No. 10‐1567                                                                                Page 2

 
        After trial, Morris asked the district court for leave to proceed on appeal in forma
pauperis. The district court denied the motion, concluding that the appeal was frivolous
and, in light of the court’s belief that Morris fabricated evidence at trial, not taken in good
faith. The district court acknowledged in its ruling, and warned Morris, that the absence of a
transcript would “make thorough appellate review of the entire case impossible.” Morris
appealed, paying the docketing fees himself, but he never ordered a transcript of the pretrial
conference or asked us for permission to order one at government expense.

        On appeal Morris argues that the district court erred by denying the three oral
motions he made during the pretrial conference. Morris also insists that the court erred at
the conference by not appointing an expert witness, although the government disputes that
Morris requested one during the pretrial conference.  Morris does not challenge the district
court’s denial of leave to appeal in forma pauperis.

        As an appellant, Morris must ensure that the appellate record includes the items
necessary for meaningful review, including a transcript of proceedings relevant to the
district court’s rulings. FED. R. APP. P 10(b)(2). Morris tells us that all of the motions that he
challenges were made and ruled on orally at the pretrial conference, but we have no written
record of those motions or the court’s reasons, presumably expressed during that
conference, for denying them. The minute entry reflects that only the district court denied
three of Morris’s four motions; it does not detail how or why the court exercised its
discretion as it did.

        Without the transcript of the pretrial conference, it is impossible for us to evaluate
the district court’s rulings on three of Morris’s motions; we also cannot determine whether
Morris even made a motion to appoint an expert witness. See RK Co. v. See, 622 F.3d 846, 853
(7th Cir. 2010); Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 731 n.10 (7th
Cir. 2003); see also Droste v. Julien, 477 F.3d 1030, 1035 (8th Cir. 2007); Local Union No. 38,
Sheet Metal Workersʹ Int’l Assʹn, v. Pelella, 350 F.3d 73, 87 (2d Cir. 2003). We could order
Morris to supplement the record, see FED. R. APP. P. 10(e); Learning Curve Toys, Inc., 342 F.3d
at 731 n.10; LaFollette v. Savage, 63 F.3d 540, 545 (7th Cir. 1995), Darbin v. Nourse, 664 F.2d
1109, 1115 (9th Cir. 1981). But we decline to exercise that authority in this case because the
district court, in its unchallenged ruling denying leave to appeal in forma pauperis, and the
appellees, in their brief on appeal, already warned Morris that the consequence of failing to
secure the transcript would be a doomed appeal.  His failure to heed these warnings and
take appropriate measures to secure the transcripts warrants that we dismiss the appeal. See
RK Co., 622 F.3d at 853; Learning Curve Toys, Inc., 342 F.3d at 731 n. 10; LaFollette, 63 F.3d at
545. 
                                                                                      DISMISSED.